
	

114 HR 1079 IH: Counseling for Career Choice Act
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1079
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2015
			Mr. Langevin (for himself, Mr. Thompson of Pennsylvania, Ms. Brown of Florida, Mr. Takano, Mr. Ryan of Ohio, Mr. Larsen of Washington, Mr. Cohen, Mr. Keating, Mr. Cicilline, Mrs. Bustos, Mr. Payne, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to provide grants to States to
			 establish a comprehensive school counseling program.
	
	
 1.Short titleThis Act may be cited as the Counseling for Career Choice Act. 2.AmendmentTitle V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7201 et seq.) is amended by adding at the end the following:
			
				ECounseling for Career Choice
 5701.DefinitionsIn this part: (1)Community collegeThe term community college means—
 (A)a junior or community college (as defined in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)));
 (B)a 4-year public institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that awards a significant number of degrees and certificates, as determined by the Secretary, that are not—
 (i)baccalaureate degrees (or an equivalent); or (ii)master’s, professional, or other advanced degrees; or
 (C)an area career and technical education school (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)).
 (2)Eligible entityThe term eligible entity means— (A)a local educational agency, including an educational service agency; or
 (B)a consortium that must consist of one local educational agency in combination with one or more local educational agencies, educational service agencies, non-profit organizations with demonstrated expertise in counseling or career and technical education, postsecondary institutions, or tribal organizations.
 (3)Local workforce investment boardThe term local workforce investment board means a local workforce investment board established under section 117 of the Workforce Investment Act of 1998 (29 U.S.C. 2832).
 (4)School counselorThe term school counselor has the meaning given the term in section 5421. (5)StakeholdersThe term stakeholders includes local educational agencies, school counselors, secondary schools, institutions of higher education (including community colleges), eligible agencies as defined under section 203 of the Adult Education and Family Literacy Act (20 U.S.C. 9202), the State workforce investment board, the State agency responsible for labor market information, other applicable State agencies as determined by the Secretary, local workforce investment boards, area career and technical education schools (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006), local businesses and industries, organizations offering apprenticeship programs, tribal organizations, labor organizations, programs leading to post-secondary credentials, including industry-recognized credentials, other programs for career and technical education (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)), and any other organizations, individuals or persons that the Secretary determines appropriate to carry out the purposes of this part.
 (6)Statewide counseling frameworkThe term statewide counseling framework means a framework that encompasses grades 6 through 12 and postsecondary education and that includes information on career awareness, skills assessment, skills training, student interest surveys, postsecondary education entrance requirements, secondary school graduation requirements, high school equivalency, adult education programs and services, financial aid, institutions of higher education, community colleges, programs leading to industry-recognized credentials, career and technical education programs, internships, dual enrollment programs, apprenticeships, and professional development opportunities or career development training for school counselors.
 (7)State workforce investment boardThe term State workforce investment board means a State workforce investment board established under section 111 of the Workforce Investment Act of 1998 (29 U.S.C. 2821).
 (8)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (9)Industry recognized credentialThe term industry-recognized, used with respect to a credential, means a credential that— (A)is sought or accepted by employers within the industry or sector involved as a recognized, preferred, or required credential for recruitment, screening, hiring, retention or advancement purposes; and
 (B)where appropriate, is endorsed by a nationally recognized trade association or organization representing a significant part of the industry or sector.
							5702.Establishment and capacity-building grants
						(a)Establishment grants
 (1)Program authorizedFrom amounts appropriated to carry out this part and not reserved by the Secretary under subsection (b), the Secretary shall award establishment grants, on a competitive basis, to State educational agencies to enable the State educational agencies to carry out the activities described in section 5704.
							(2)Duration; extension
 (A)DurationEach establishment grant under this subsection shall be for a period of not more than 2 years. (B)AmountEach grant shall be of an amount not less than $2,000,000 and not more than $5,000,000.
 (C)ExtensionThe Secretary may extend a grant awarded under this subsection for additional 3-year periods if the State educational agency—
 (i)is achieving the intended outcomes of the grant; (ii)shows continued engagement with stakeholders; and
 (iii)has established a statewide counseling framework. (b)State capacity-Building grants (1)In generalThe Secretary shall reserve not less than 10 percent and not more than 20 percent of the amounts appropriated to carry out this part for any fiscal year to award capacity-building grants, on a competitive basis, to State educational agencies that do not receive an establishment grant under subsection (a) for such year.
 (2)ActivitiesA State educational agency that receives a capacity-building grant under this subsection shall use grant funds to carry out 1 or more of the activities from the State educational agency’s application under section 5703 that the Secretary determines is an acceptable use of funds.
 5703.ApplicationA State educational agency desiring a grant under this part shall submit an application at such time, in such manner, and containing such information as the Secretary may require. The application shall include—
						(1)
 (A)a description of a proposed statewide counseling framework that is developed in consultation with not less than 5 stakeholders, of which at least 1 stakeholder shall be a local business or industry or statewide industry organization and 1 stakeholder shall be a local educational agency or secondary school;
 (B)a detailed plan to implement a statewide counseling framework that is developed in consultation with not less than 5 stakeholders, of which at least 1 stakeholder shall be a local business or industry or statewide industry organization and 1 shall be a local educational agency or secondary school; or
 (C)evidence of an existing statewide counseling framework and implementation plan supported by not less than 5 stakeholders, of which at least 1 stakeholder shall be a local business or industry or statewide industry organization and 1 shall be a local educational agency or secondary school; and
 (2)a description of how the State educational agency will award subgrants and ensure that the activities described in section 5704 are carried out.
						5704.Activities
 (a)In generalA State educational agency receiving an establishment grant under section 5702(a) shall use grant funds to—
 (1)develop and implement comprehensive school career counseling programs that align with the statewide counseling framework proposed or described in the State educational agency’s application;
 (2)identify and assess school counseling activities and postsecondary options available within the State, and outside the State as applicable;
 (3)hire additional school counselors to effectively serve more students in postsecondary education and adult education planning and career guidance activities, where applicable;
 (4)identify regional workforce trends in collaboration with entities at the State and regional level with expertise in identifying such trends, such as State workforce investment boards, local workforce investment boards, regional economic development organizations, or State employment agencies;
 (5)train school counselors effectively to provide students with current and relevant workforce information, financial aid assistance, personal counseling, and academic advising relevant to students’ individual career and postsecondary education goals;
 (6)develop and implement a process and infrastructure for school counselors and school counselor programs to access the statewide counseling framework and information regarding the regional workforce trends identified in paragraph (4);
 (7)develop and implement professional development or career development training certification programs for counselors and other educators involved in preparing students for postsecondary opportunities;
 (8)develop a searchable method by which counseling professional development opportunities from around the State are collected, maintained, and disseminated to school counselors;
 (9)establish, improve, or coordinate postsecondary opportunities, which may include individual career planning, personalized learning plans, registered apprenticeships, internships, dual enrollment programs, programs leading to industry-recognized credentials (including programs at a secondary school), 2-year degree programs, 4-year degree programs, and other applicable postsecondary opportunities;
 (10)provide recommendations and improve a local educational agency’s and other education service program providers to out of school youth and adults curricula to better align with workforce trends and available postsecondary opportunities;
 (11)conduct other activities pertaining to the administration of the statewide framework; (12)establish partnerships with American Job Centers, which may include co-locating an American Job Center in a high school, transporting students to local American Job Centers, or having American Job Center career counselors and business liaisons assist school counselors in hosting job fairs, career days, or other such similar tasks; and
 (13)leverage resources and emerging technologies that are being developed by stakeholders to support the counseling framework.
							(b)Subgrants
 (1)In generalA State educational agency that receives an establishment grant may carry out the activities described in subsection (a) directly or through awarding subgrants, on a competitive basis, to eligible entities to enable the eligible entities to carry out any of the activities.
 (2)ApplicationAn eligible entity that desires a subgrant under this subsection shall submit an application to the State educational agency at such time, in such manner, and containing such information as the State educational agency may reasonably require, including a description of the comprehensive school counseling program for participating schools and students that the eligible entity proposes to develop and implement using subgrant funds.
 (c)Hiring of personnelAn eligible entity that receives an establishment grant under section 5702(a) may use grant funds to hire additional school personnel to carry out the activities described in subsection (a).
 5705.Supplement not supplantFunds made available under this part shall be used to supplement, and not supplant, other Federal, State, and local funds available to carry out the activities supported under this part.
 5706.Reporting requirementsNot later than 3 years after the date of enactment of the Counseling for Career Choice Act, and every 3 years thereafter, the Secretary shall prepare and submit to the appropriate committees of Congress a report on the progress made by the eligible entities receiving grants under this part in implementing grant activities.
 5707.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $40,000,000 for fiscal year 2016 and $40,000,000 for each of the 4 succeeding fiscal years..
		
